Citation Nr: 0209665	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  97-51 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.

This appeal arose from a February 1997 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified at a personal 
hearing before the undersigned sitting in Newark, New Jersey 
in August 1997.  In January 1998, the Board of Veterans 
Appeals (Board) remanded this case to the RO for additional 
evidentiary development.  In February 1999, the RO issued a 
rating action which confirmed the 10 percent evaluation 
assigned.  Following the receipt of additional evidence, he 
was informed of the continued denial of his claim through a 
supplemental statement of the case (SSOC) issued in May 2002.


FINDING OF FACT

The veteran's seizure disorder is manifested by a confirmed 
diagnosis of epilepsy with a history of seizures.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
service-connected seizure disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 8911 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected seizure 
disorder is more disabling than the current evaluation would 
suggest.  He has stated that his seizures are recurrent and 
unpredictable.  Therefore, he believes that an increased 
evaluation is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran has been service-connected for a seizure disorder 
since 1945.  This disorder has been evaluated as 10 percent 
disabling since June 9, 1992.

The pertinent evidence of record included a VA examination of 
the veteran conducted in June 1996.  This noted that he was 
taking 100 mg. of Dilantin three times per day.  He indicated 
that his seizures were manifested by a sudden loss of 
consciousness without aura.  This was followed by tongue 
biting, urinary incontinence and multiple falls.  The 
physical examination noted that his coordination and reflexes 
were within normal limits.  The diagnosis was seizure 
disorder.

In August 1997, the veteran testified at a hearing before the 
undersigned.  He stated that he had had a seizure in July 
1997, and that he tended to have about one seizure per month.  
He claimed that these seizures had ruined his life because he 
feared to leave his home.  He indicated that he had been 
hospitalized two years before after striking his head during 
a seizure.  

The veteran then submitted the records of a February 1992 
period of private hospitalization.  He had been admitted 
after suddenly falling while in the shower.  He apparently 
bit his tongue at the time and experienced some rolling of 
the eyes.  However, he stated that he had no recollection of 
the incident.  He denied any previous history of seizures, 
although he referred to suffering a tonic-clonic seizure 45 
years before.  The neurological examination was negative.  
The diagnosis was of new onset seizure disorder.

VA outpatient treatment records noted that he was seen in 
January 1998, at which time he denied seizure activity over 
the past three months.  In April 1998, he stated that he had 
had a seizure on March 22, 1998; in May 1998, he reporting 
having had a seizure in April.

The veteran was afforded a VA examination in June 1998.  He 
was noted to be a poor historian, but he stated that he had 
had seizures since 1945.  He reported a "partial" seizure 
in May 1998.  The neurological evaluation was within normal 
limits.

A March 1999 VA examination report noted the veteran's report 
that he suffered from one, perhaps two seizures per month, 
although they were not as bad as in the past.  He stated that 
he has minor seizures, and that his last seizure had occurred 
the month before.  There was no aura and no tongue biting, 
although he reported having tonic-clonic activity, postictal 
confusion and foaming at the mouth.  The neurological 
evaluation was negative.  The diagnosis was generalized 
tonic-clonic seizures.  An EEG performed in March 1999 was 
abnormal, suggestive of intermittent bursts of focal sharp 
waves and possible epileptogenic activity arising in both 
temporal lobes.

The veteran was re-examined by VA in May 2000.  He stated 
that his last seizure had been in February 2000 and that he 
had had none since then.  The neurological examination was 
negative.  The diagnosis was generalized tonic-clonic seizure 
disorder.

The veteran was seen regularly at VA outpatient facilities in 
2000 and 2001.  According to an entry in the treatment notes 
dated in June 2001, the veteran said his last seizure was in 
January 2000.  It was further reported that when the veteran 
took his medication twice a day he had been having a seizure 
a month, but his medicaion had been adjusted so he took his 
full dose at one time, and, as a result, he had not had a 
seizure since january 2000.  He was seen in August 2000 and 
in December 2000, and in each instance it was reported that 
his seizure disorder was controlled.  According to a note in 
the records dated in December 2000, the veteran stated that 
"he has not had any seizures for yrs."  In May 2001, it was 
reported that the veteran had a history of seizures.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


VCAA

On April 19, 2001, the veteran was sent correspondence which 
informed him of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 (2001)).  He was told 
of the VA's duty to notify him of the evidence needed to 
substantiate his claim and of the VA's duty to assist him in 
obtaining any relevant evidence.  He was told what evidence 
was already of record and was also told that they needed any 
private records or lay statements that could attest to the 
frequency of his seizures.  He was told that if he provided 
names and addresses, VA would assist in obtaining the 
indicated evidence.  The veteran never responded to this 
correspondence.  He had also failed to respond to a letter 
sent to him by the RO in March 1998 which had requested that 
he provide statements from individuals who might have 
witnessed his seizures.  In May 2002, the veteran was sent a 
SSOC which gave him 60 days to submit any additional relevant 
records or information.  On May 30, 2002, the veteran waived 
this 60 day period and requested that his case be sent to the 
Board for appellate review.  Therefore, it is found that the 
RO has complied with the provisions of the VCAA and no 
further assistance is required.


Discussion

According to the applicable criteria, a 10 percent disability 
evaluation for a seizure disorder requires a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent evaluation requires at least one major seizure in the 
last two years, or at least 2 minor seizures in the last 6 
months; a 40 percent evaluation requires at least 1 major 
seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly; a 60 percent 
evaluation requires on average at least 1 major seizure in 4 
months over the last year or 9-10 minor seizures per week; an 
80 percent evaluation requires on average at least 1 major 
seizure in 3 months over the last year or more than 10 minor 
seizures weekly; a 100 percent evaluation requires on average 
at least 1 major seizure per month over the past year.  
38 C.F.R. Part 4, DC 8911 (2001).

38 C.F.R. Part 4, DC 8911, Note (1) (2001) defines a major 
seizure as being characterized by the generalized tonic-
clonic convulsion with unconsciousness.  Not (2) defines a 
minor seizure as a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).




The evidence does not establish that the veteran has 
experienced at least 1 major seizure in the last two years, 
or at least 2 minor seizures in the last 6 months.  The May 
2000 VA examination did not indicate that the veteran had 
suffered at least 1 major seizure over the past two years; in 
fact, the veteran himself described the nature of his 
seizures as "minor."  He last experienced a seizure in 
January or February 2000; he has not indicated that he has 
suffered from any seizures since that time.  Although the 
veteran contends that he has seizures as frequently as once a 
month, the treatment reports contradict that account.  
Because it is not likely that the veteran would misinform his 
physicians when they are making decisions about his treatment 
plans and medication, the written reportsof treatment are 
accepted as more reliable than the veteran's accounts of the 
frequency of his seizures.  The recent reports show that the 
veteran had one seizure in early 2000, but his physician's, 
through adjustment in medications, have brought the seizures 
under control.  It is noteworthy that even the occurrence of 
the seizure in early 2000 is questionable, as the veteran 
told his doctor in December 2000 that he had not had a 
seizure for years.  Taking the written medical reports of the 
last two years as the most reliable evidence of the frequency 
of the veteran's seizure, it is found as a fact that the 
veteran's seizures are now controlled by medication and the 
veteran has no more than a diagnosis of epilepsy with a 
history of seizures.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 10 percent for his service-connected 
seizure disorder.


Extraschedular evaluation

The RO declined referral of the appellant's claim seeking an 
increased evaluation on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) (2001) when it last adjudicated this 
issue in the May 2002 SSOC.  The Board agrees as it does not 
appear from a review of the medical evidence that referral 
for extraschedular consideration for this disability is 
indicated.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, in Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's service-connected disability 
warrants entitlement to increased compensation over the level 
currently assigned under the schedular criteria and hence, it 
does not appear that he has an "exceptional or unusual" 
disability.  The evidence does not show that the veteran has 
required frequent periods of hospitalization for this 
disorder, nor is there any indication of regular outpatient 
treatment care.  There also appears to be no "marked 
interference" in employment as a result of his disability 
beyond that contemplated by the regular schedular standards 
(in fact, it has been noted that the veteran retired from 
factory work some time ago).  

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria is inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disability is not in order.




ORDER

An increased evaluation for the service-connected seizure 
disorder is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

